Citation Nr: 1744768	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for chondromalacia of the patella, with synovitis of the right knee.

2. Entitlement to service connection for residuals of a fractured left clavicle, claimed as a left shoulder condition.  

3. Entitlement to an evaluation in excess of 10 percent for a left knee disability, prior to December 11, 2014.

4.  Entitlement to an evaluation in excess of 30 percent for a left knee disability from February 1, 2016 to July 8, 2016.  

5. Entitlement to an evaluation in excess of 30 percent for a left knee disability as of October 1, 2016.  




REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1983 to April 1984, including service in the Army National Guard.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In December 2016, an informal Decision Review Officer (DRO) hearing was held at the RO.  A transcript of the hearing is associated with the claims file.

During the pendency of the appeal, the Veteran was assigned a temporary evaluation of 100 percent for a total left knee replacement from December 11, 2014 to February 1, 2016, and a temporary 100 percent evaluation for a partial left knee replacement from July 8, 2016 to October 1, 2016, as well as a 30 percent evaluation thereafter.  

The Board notes that because the 100 percent evaluation assigned to the Veteran's service-connected left knee disability is the maximum evaluation available for this disability, a higher evaluation claim for a left knee disability for the time periods where the Veteran was assigned a 100 evaluation are, therefore, not on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDINGS OF FACT

1. The Veteran's left shoulder condition is at least as likely as not caused by her service-connected left knee disability.  

2. The Veteran's chondromalacia of the patella, with synovitis of the right knee is at least as likely as not caused by her service-connected left knee disability.  

3. Prior to December 11, 2014, the Veteran's service-connected left knee disability was manifested by slight instability.   

4. For the period prior to December 11, 2014, the Veteran's left knee disability had been manifested by degenerative changes of the joint shown on x-ray, but at no point during the appeal has the Veteran's left knee been ankylosed; nor has there been objective evidence of flexion limited to less than 100 degrees, extension limited to more than 5 degrees, or evidence of malunion of the tibia or fibula or genu recurvatum.

5. For the period from February 1, 2016 to July 8, 2016, the 60 percent evaluation assigned by this decision is, in effect, the maximum schedular rating for a service-connected left knee replacement.  

6. As of October 1, 2016, the Veteran's left knee disability has not been manifested by severely limited motion (to include as due to pain), severe weakness, ankylosis in flexion between 10 and 20 degrees, extension limited to 30 degrees, or nonunion of the tibia or fibula with loose motion, requiring a brace.  	


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a left shoulder condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a chondromalacia of the patella, with synovitis of the right knee have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 

3. From the period on appeal prior to December 11, 2104, a separate 10 percent disability rating, but no higher, is warranted under Diagnostic Code 5257 for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

4. The criteria for an evaluation in excess of 10 percent under Diagnostic Code 5010 for left knee injury prior to December 11, 2014, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260 (2016).

5. The criteria for an evaluation of 60 percent, but not higher, for residuals of partial left knee replacement have been met from February 1, 2016 through July 8, 2016.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5055 (2016).

6. The criteria for an evaluation in excess of 30 percent for residuals of partial left knee replacement as of October 1, 2016, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5055 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice in regard to his claim by a letter dated in August 2007.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination for her left knee disability in February 2008 and March 2017.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2008 and March 2017 opinions, when taken together and with other evidence of record, are adequate to decide the case.  The opinions sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by adequate rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiners' opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Right Knee Condition and Right Shoulder Condition

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In an April 2008 VA examination, the examiner addressed the nature and etiology of the Veteran's right knee condition.  That examiner opined that the Veteran's right knee impairment was at least as likely as not causally related to the Veteran's service connected left knee injury.  In her rationale, the examiner stated that a chronic injury to a major weight bearing joint, like the knee, adversely affects the contralateral knee due to weight transfer and additional strain being placed on that knee.  The examiner further stated that strain was likely transferred to her right knee, as a result of her left knee injury, thus causing arthritic changes.  Additionally, a January 2015 private treatment record notes Dr. M.M.'s opinion that the Veteran's right knee osteoarthritis had been exacerbated over time by the Veteran's service-connected left knee condition.  Moreover, a December 2014 VA orthopedic consultation note opined that the Veteran's right knee condition is likely compensatory from her left knee condition.  

The April 2008 examiner also addressed the nature and etiology of the Veteran's left shoulder condition.  The examiner opined that the Veteran's left shoulder condition was at least as likely as not causally related to the Veteran's left knee condition.  In her rationale, the examiner reasoned that the Veteran's left knee gave out in a 2005 incident, which caused her to fall and fracture her left clavicle.  

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim insofar as a March 2017 VA examiner opined that the Veteran's right knee condition and left shoulder condition were not related to her military service or a service-connected disability, the Board nevertheless finds that the evidence is in relative equipoise.  In that regard, the record includes a positive nexus opinion from a VA examiner in regard to the Veteran's right knee condition and left shoulder condition.  Further, with regard to the Veteran's right knee condition, the record contains a private medical opinion, as well as a VA consultation note that support the Veteran's claim.  This evidence is sufficient to place the relevant evidence in a state of equipoise as to whether the Veteran's right knee condition and left shoulder condition are related to her service-connected disabilities. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for chondromalacia of the patella, with synovitis of the right knee, and residuals of a fractured left clavicle, claimed as a left shoulder condition, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f... the play is close, i.e., 'there is an approximate balance of positive and negative evidence, 'the veteran prevails by operation of [statute].").

III. Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Court of Appeals for Veterans Claims (Court) has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2016) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Left Knee Disability

The Veteran's service-connected left knee disability is currently evaluated under the provisions of 38 C.F.R. § Diagnostic Code 5055.  For the period on appeal prior to December 11, 2014, the Veteran's left knee disability was assigned a 10 percent evaluation under 38 C.F.R. § Diagnostic Code 5010.  

Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for a service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.

The Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. §4.6.

As stated above, the Veteran was rated under Diagnostic Code 5010, which was applied from March 1989 until her knee replacement surgery on December 11, 2014.   Diagnostic C	ode 5010 represents the diagnostic code for rating traumatic arthritis.  

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Additionally, under Diagnostic Code 5003, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints.  A 20 percent evaluation is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261. Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability.  A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability.  A 10 percent rating applies if there is slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Evaluations for knee impairment can also be assigned due to ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis of the left knee, nonunion or malunion of the tibia and fibula, or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5662, 5263 (2016).

Separate ratings for knee disabilities may be assigned for a disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14. 

The VA's General Counsel concluded that a veteran with arthritis and instability of the knee may be assigned separate disability ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Separate ratings may also be assigned for limitation of extension and limitation of flexion.  VAOPGCPREC 9-2004.  Therefore, if warranted by the evidence, the rating schedule allows for a separate rating for subluxation or lateral instability of the knee under Diagnostic Code 5257, whether it is slight, moderate, or severe, in addition to ratings for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261.

IV. Analysis

In July 2007, the Veteran filed a claim for an increased evaluation of her service-connected left knee disability.  In an October 2008 rating decision, the Veteran was denied an evaluation in excess of 10 percent.  In November 2008, the Veteran filed a timely Notice of Disagreement with regard to the October 2008 rating decision and, thereafter, perfected her appeal.  

A. Entitlement to an evaluation in excess of 10 percent for a left knee injury, prior to December 11, 2014.

The Veteran contends that she is entitled to an evaluation in excess of 10 percent for her service-connected left knee injury, prior to December 11, 2014.  

Prior to her left knee replacement surgery on December 11, 2014, the Veteran's left knee injury was rated under diagnostic code 5010.  Diagnostic codes relevant to knee disabilities include 5003, 5010, and 5256 through 5261.   

With respect to limitation of motion, for the period of appeal prior to December 11, 2014, the preponderance of the evidence shows that the Veteran had consistently demonstrated normal extension to zero degrees, with varying degrees of flexion shown throughout the appeal.  In an October 2007 pre-surgery note, the Veteran demonstrated left knee flexion to 115 degrees.  See October 2007 Medical Records.  A February 2008 VA examination noted that the Veteran demonstrated left knee flexion to 100 degrees.  See February 2008 VA Examination.  In a December 8, 2014 orthopedic surgery consultation note, the Veteran demonstrated left knee flexion to 120 degrees.  See December 2014 VA Medical Records.  

In November 2007, the Veteran underwent a left knee arthroscopy with meniscectomy.  See November 2007 VA Medical Records.  An October 2007 pre-surgery note indicates that the Veteran had a meniscus tear on her left knee.  See October 2007 Medical Records.  The October 31, 2007, pre-surgery note also indicates that the Veteran had complained of increasing left knee pain.  The Veteran stated that her left knee would swell and cause pain, and that it would occasionally lock.  The examiner noted that the Veteran's left knee had very little tenderness to palpation.  The examiner further reported that the Veteran's left knee was stable.  See October 2007 VA Medical Records.  In an October 2, 2007, orthopedic surgery consultation note, the examiner noted that the Veteran had significant tenderness to palpation over the medial left knee joint line.  The examiner also noted that the Veteran's left knee was stable.  During an October 2008 orthopedic consultation, the Veteran stated that she experienced left knee instability since falling in May 2008.  See October 2008 VA Medical Records.  That consultation also notes left knee effusion.  Further, a September 2007 MRI revealed that the Veteran had a moderate degree of joint effusion, as well as evidence of a medial meniscus tear.  See September 2007 VA Medical Records.  

In February 2008, the Veteran was afforded a VA examination to determine the severity of her left knee disability.  The examiner reported no left knee ankylosis, or painful movement.  With respect to subluxation and instability, the Veteran reported that she experienced locking episodes one to three times per month, as well as repeated effusion.  The Veteran reported that she experienced moderate flare-ups approximately every two to three weeks, which caused decreased ability to perform activities that she enjoyed.  The Veteran further reported left knee swelling as well as instability and weakness.  She also reported that she did not experience any episodes of dislocation or subluxation.  

On examination, the examiner found that the Veteran had left knee grinding as well as clicking and snapping.  See February 2008 VA Examination.  The examiner noted that the Veteran's left knee was stable.   Moreover, the examiner found no signs of effusion or locking.  

Turning to the Veteran's left knee instability, the Veteran reported during her February 2008 VA examination and during an October 2007 pre-surgery consultation that she had left knee instability and that she intermittently used a brace on her left knee.  Moreover, the Veteran noted that she was able to stand for approximately an hour and walk approximately one fourth of a mile.  Further, the Veteran stated that she had left knee instability since a fall that occurred in May 2008.  See October 2008 VA Medical Records.  The Board notes that the Veteran's left knee instability had varied throughout the appeal, in that the February 2008 VA examiner did not find instability, and a September 2007 orthopedic note reported that no left knee instability was found.  However, the Veteran consistently reported left knee instability.  The Board finds that, given the consistent subjective reports of instability and the Veteran's consistent use of a left knee brace, the Veteran's left knee instability warrants a 10 percent evaluation under Diagnostic Code 5257.  

A rating higher than 10 percent is not warranted, however, because moderate instability or laxity in the left knee is not shown by the preponderance of the evidence.  Indeed, as noted, in a February 2008 VA examination, there was no objective evidence of joint or ligamentous instability, as all stability tests were normal.  Moreover, a September 2007 orthopedic note reported that no left knee instability was found.  Therefore, the Board finds that the Veteran's left knee instability is no more than slight and, as such, warrants no more than a 10 percent rating for left knee disability under Diagnostic Code 5257.

In regard to Diagnostic Code 5258, during a February 2008 VA examination, the Veteran stated that she experienced locking in her knees, but that she did not experience dislocation.  Additionally, as indicated above, a September 2007 MRI revealed that the Veteran had a moderate degree of joint effusion.  However, as noted above, the February 2008 VA examiner reported that the Veteran's left knee did not demonstrate locking or effusion.  Moreover, the Veteran reported that her left knee would lock approximately one to three times per month.  See February 2008 VA Examination.  Accordingly, there is no objective evidence that the Veteran experienced left knee locking, and the Veteran did not report that such episodes of locking were "frequent."  As such, the Board concludes that a separate disability rating under Diagnostic Code 5258 is not warranted.  

Turning to the merits of the left knee injury evaluation of 10 percent prior to December 11, 2014.  The Board notes, at the outset, that the initial, 10 percent rating assigned under Diagnostic Code 5010 was awarded based upon evidence of painful motion of the left knee joint due to degenerative joint disease.  The Board has considered whether a rating higher than 10 percent is warranted based upon limitation of motion under Diagnostic Codes 5260 and 5261; however, as noted above, the preponderance of the evidence shows the Veteran has consistently demonstrated normal extension to zero degrees, which is noncompensable under Diagnostic Code 5261, as there is no evidence of extension limited to 10 degrees or more.  Likewise, the Board finds the preponderance of the evidence shows that the Veteran's range of motion in flexion is limited to no less than 100 degrees, which is also noncompensable under Diagnostic Code 5260.  Therefore, a higher disability rating is not warranted under Diagnostic Codes 5260 and 5261 based upon the evidence of record. 

As stated above, given that there is no evidence of dislocated cartilage with frequent episodes of locking, pain, and effusion, or removal of semilunar cartilage following the Veteran's left knee replacement surgery, separate and/or higher ratings under Diagnostic Codes 5258 and 5259 are not appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2016).  Moreover, under Diagnostic Code 5263 a disability rating is assigned for genu recurvatum.  The evidence of record is silent as to any finding of genu recurvatum and therefore a separate rating is not warranted under Diagnostic Code 5263.

With regard to the DeLuca factors, the Board acknowledges the evidence of some pain on motion and the Veteran's complaints of constant pain and these symptoms have been considered the rating assignment discussed above.  DeLuca, 8 Vet. App. at 206.  An increased rating, however, is not warranted based on these factors alone. In this regard, while the Veteran reported that she had painful motion, there have been no additional objective findings of limitation of flexion or extension of the left knee as a result.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of her left knee to such an extent as to warrant assignment of a higher rating than that presently assigned.  

Accordingly, the Board finds that the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of the 10 percent assigned for the period on appeal prior to December 11, 2014, other the assignment of a separate disability rating based on slight lateral instability.  

B. Entitlement to an evaluation in excess of 30 percent for a left knee injury from February 1, 2016 to July 8, 2016.  

For the period on appeal from February 1, 2016 to July 8, 2016, the Veteran is in receipt of a 30 percent evaluation under Diagnostic Code 5055 for residuals of a partial left knee replacement, for which the Veteran contends she is entitled to a higher evaluation.  

As stated above, under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  The term "prosthetic replacement" in Diagnostic Code 5055 means a total replacement of the named joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055, Note.  A 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  

In a February 2016 orthopedic surgery note, the physician assistant (PA) noted that the Veteran had moderate to severe degenerative disc disease in her left knee.  See February 2016 VA Medical Record.  The PA noted that the Veteran had been seen at the emergency room for treatment of a partial total knee arthroplasty after a twisting injury.  The PA also noted that a review of the Veteran's records indicated that she may have had displacement of a poly insert in her left knee.  See id.  

In July 2016, the Veteran was diagnosed with a failed left partial knee replacement secondary to polyethylene dislocation.  See July 2016 VA Medical Records.   Thereafter, the Veteran underwent a partial knee replacement revision surgery on her left knee.  See id.  

Upon review of the evidence, the Board finds that for the period from February 1, 2016 to July 8, 2016, the Veteran's post-operative left knee status was productive of chronic residuals that consisted of weakness.  Accordingly, a 60 percent evaluation is warranted for that period on appeal.   

This 60 percent evaluation for the period on appeal from February 1, 2016 to July 8, 2016, represents the maximum schedular disability rating available for all other applicable knee and leg codes under 38 C.F.R. § 4.71a.  The knee and leg regulations do not provide for a disability rating in excess of 60 percent. Accordingly, a disability rating in excess of 60 percent for her left knee disability for the period from February 1, 2016, to July 8, 2016 is not warranted.  In reaching this conclusion, the Board observes that higher disability ratings are warranted under Diagnostic Codes 5160 and 5161 for amputation of the upper third of the thigh or amputation of thigh with disarticulation and loss of extrinsic pelvic girdle muscles.  However, at no time during the course of the appeal has the Veteran's left knee resulted in symptoms analogous to such amputation.

Furthermore, in light of the Board's decision to assign the Veteran a 60 percent evaluation for post-operative residuals of left knee surgery for the period from February 1, 2016, to July 8, 2016, and for the Veteran's 10 percent evaluation assigned, in pertinent part, during the same period under Diagnostic Code 7804 for left knee painful residual surgical scar, the Veteran now has a combined rating for the left knee of 60 percent.  The combined rating of a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating for the overall residuals of the left knee replacement must not exceed a 60 percent evaluation for amputation at the middle or lower thirds of the thigh (Diagnostic Code 5162), amputation of the leg with defective stump with thigh amputation recommended (Diagnostic Code 5163), and amputation not improvable by a prosthesis controlled by natural knee action (Diagnostic Code 5164), all of which warrant a 60 percent rating.  38 C.F.R. §§ 4.25, 4.68, 4.71a.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a left total knee replacement to 60 percent, the currently combined 60 percent evaluation is the maximum rating that can be assigned.  Therefore, any further award is not permitted as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C. Entitlement to an evaluation in excess of 30 percent for a left knee injury as of October 1, 2016.  

 As of October 1, 2016, the Veteran has been in receipt of a 30 percent evaluation under Diagnostic Code 5055 for residuals of a partial left knee replacement, for which the Veteran contends she is entitled to a higher evaluation.  

In March 2017, the Veteran was afforded a VA examination to address the severity of her left knee disability.  The Veteran reported that she experienced left knee flare-ups triggered by walking and weight bearing activities that occurred approximately one to two times per month.  See March 2017 VA Examination.  The Veteran reported that she experienced left knee stiffness and pain.  The examiner noted that there was no evidence of left knee crepitus.  The Veteran demonstrated left knee flexion to 125 degrees and extension to 125 degrees.  The Veteran's left knee muscle strength was reported as being normal on flexion and extension, and no muscle atrophy was present.  Additionally, the examiner noted that the Veteran did not have left knee ankylosis.  The examiner also noted that the Veteran did not have left knee recurrent subluxation or lateral instability, and all joint stability testing demonstrated normal stability.  The Veteran was again diagnosed with left knee degenerative arthritis.  The examiner further noted that there was no evidence of left knee pain on active or passive range of motion testing, as well as on weight bearing and non-weight bearing.  

Upon review, the Board concludes that the evidence of record, lay and medical, demonstrates that, as of October 1, 2016, the Veteran's post-operative residuals of left knee injury are not productive of chronic residuals consisting of painful motion or weakness in the affected area.  As noted in the March 2017 VA examination, there was no evidence of left knee pain on active or passive motion.  See March 2017 VA Examination.  The Veteran did describe that she felt pain in her left knee during flare-ups, which occurred approximately one to two times per month.  Moreover, the Veteran did not demonstrate lateral instability.  Accordingly, the Board finds that the Veteran's symptoms for her post-operative residuals of a left knee replacement most closely approximate the criteria for a 30 percent evaluation under Diagnostic Code 5055, the minimal rating assigned under the Code.  Further, the Board finds that the Veteran would not be in receipt of a higher rating provided under Diagnostic Code 5256, as she did not demonstrate ankylosis; Diagnostic Code 5261, as her left knee extension was not limited to less than 20 degrees; and Diagnostic Code 5262, as her left knee did not demonstrate nonunion or malunion.  

As such, the Board concludes that, as of October 1, 2016, an evaluation in excess of 30 percent is not warranted under Diagnostic Code 5055, to include by analogy to Diagnostic Codes 5256, 5261, or 5262.  

As for the assignment of separate diagnostic codes, the Board notes that the evidence reflects that the Veteran does not suffer from ankylosis, impairment of the tibia and fibula or genu recurvatum,  does not have flexion limited to 60 degrees or less, extension limited to 5 degrees or less, cartilage, symptomatic removal of semilunar cartilage, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, or recurrent subluxation or lateral instability.  See Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 6261, 5262, or 5263.  

Moreover, as noted above, under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  The term "prosthetic replacement" in Diagnostic Code 5055 means a total replacement of the named joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055, Note.  Here, the Veteran's July 8, 2016 left knee surgery was a partial knee replacement surgery, which did not include a total replacement of any joints.  Therefore, a 100 percent evaluation is not warranted as of October 1, 2016.   



ORDER

1. Entitlement to service connection for chondromalacia of the patella, with synovitis of the right knee is granted.  

2. Entitlement to service connection for residuals of a fractured left clavicle, claimed as a left shoulder condition is granted.   

3. An initial 10 percent disability rating for a left knee disability based on lateral instability, prior to December 11, 2014, is granted.  

4. An initial disability rating in excess of 10 percent for the Veteran's left knee degenerative joint disease, prior to December 11, 2014, is denied. 

5. A disability rating of 60 percent, but not higher, for residuals of partial left knee replacement from February 1, 2016 to July 8, 2016, is granted.  

6. A disability rating in excess of 30 percent as of October 1, 2016, for residuals of partial left knee replacement, is denied.  





______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


